DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on May 02, 2022.
Claims 1 and 10-12 have been amended.
Claims 1 and 10-12 have been amended as per Examiner’s amendments. 
Claims 1-12 have been examined. Claims 1-12 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated May 13, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Mr. Seth Weinfeld (Reg. No. 50,929) on May 18, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1.  (Currently amended) An information processing system comprising one or more processors configured to:
	generate a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program, wherein the hash value calculation instruction is executed and analyzed when compiling the source code;
	determine a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction for analyzing the program;
	store the set of the analysis support information and the hash value;
	store at least a part of one or more hash values output as a result of execution of the program; and
	output, by using at least the part of the stored hash value, the analysis support information that makes the set with the hash value.

2. (Original)  The information processing system according to claim 1, further configured to generate the program so as to output the calculated hash value at a position corresponding to the hash value calculation instruction.

3.  (Original) The information processing system according to claim 1, further configured to output corresponding analysis support information with an error caused during execution of the program serving as a reference.

4.  (Original) The information processing system according to claim 1, further configured to regard the hash value calculation instruction included in the source code as an instruction to arrange a corresponding hash value.

5.  (Original) The information processing system according to claim 1, wherein
	the analysis support information includes information that identifies a source code where a corresponding hash value calculation instruction has been included and information that identifies a position where the corresponding hash value calculation instruction has been included.

6.  (Original) The information processing system according to claim 1, wherein
	the analysis support information includes information on revision of a source code where a corresponding hash value calculation instruction has been included.

7.  (Original) The information processing system according to claim 1, further configured to further store information that identifies an order of hash values output as a result of execution of the program.

8.  (Original) The information processing system according to claim 1, further configured to chronologically store hash values output as a result of execution of the program, without depending on whether an error is caused during execution of the program.

9.  (Original) The information processing system according to claim 1, further configured to hold, when an error is caused during execution of the program, hash values over a prescribed period associated with timing of occurrence of the error or a prescribed number of hash values associated with timing of occurrence of the error.

10.  (Currently amended) An information processing method comprising:
	generating a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program, wherein the hash value calculation instruction is executed and analyzed when compiling the source code;
	determining a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction for analyzing the program;
	storing the set of the analysis support information and the hash value;
	storing at least a part of one or more hash values output as a result of execution of the program; and
	outputting, by using at least the part of the stored hash value, the analysis support information that makes the set with the hash value.

11. (Currently amended) An information processing system comprising one or more processors configured to:
	generate a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program, wherein the hash value calculation instruction is executed and analyzed when compiling the source code;
	determine a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction for analyzing the program;
	store the set of the analysis support information and the hash value; and
	output, by using at least a part of one or more hash values output as a result of execution of the program, the analysis support information that makes the set with the hash value.

12.  (Currently amended) A development apparatus comprising one or more processors configured to:
	generate a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program, wherein the hash value calculation instruction is executed and analyzed when compiling the source code;
	determine a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction for analyzing the program;
	store the set of the analysis support information and the hash value; and
	store at least a part of one or more hash values output as a result of execution of the program.

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 10-12 considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 10-12:
    	“generate a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program, wherein the hash value calculation instruction is executed and analyzed when compiling the source code;   	determine a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction for analyzing the program;
  	output, by using at least the part of the stored hash value, the analysis support information that makes the set with the hash value.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chaiken et al. (US Pub. No. 2020/0334045) – Systems and Methods for Separate Storage and Use of System BIOS Components; and Vas et al. (US Pub. No. 2011/0314346) – Identifying a Slice Name Information Error in a Dispersed Storage Network. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Chaiken et al. (US Pub. No. 2020/0334045)  	Chaiken set forth a method for supporting use of system BIOS components (e.g., such as BIOS debug messages, debugger firmware, UEFI drivers, etc.) that are stored separately from the remainder of system BIOS firmware for an information handling system. The system BIOS components may represent only a portion of the total BIOS firmware, and may be selectively retrieved and loaded from the separate storage into system memory when needed by the system BIOS for operating purposes (e.g., such as debugging operations). However, Chaiken does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 10-12.   

   	Vas et al. (US Pub. No. 2011/0314346)  	Vas set forth a method and begins by a processing module sending list digest requests to a set of dispersed storage (DS) units. The method continues with the processing module receiving list digest responses from at least some of the set of DS units and determining whether an inconsistency exists between first and second list digest responses of the list digest responses. The method continues with the processing module requesting at least a portion of each of the slice name information lists from first and second DS units of the set of DS units and identifying a slice name information error associated with the inconsistency based on the at least a portion of each of the slices name information lists of the first and second DS units when the inconsistency exists between first and second list digest responses of the list digest responses. However, Vas does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 10-12.     

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192